Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Office action is in response to RCE dated 10/05/2020.
Claims 1, 10, 12, 14, 23, 25 have been amended by Examiner amendment. 
Claims 1-26 will now be pending and allowed. 
Response to amendments
        35 USC 112 (b) rejection is withdrawn in view of Applicant’s 10/05/2020 amendment.
        35 USC 103 rejection in the previous Office Action is also withdrawn in view of the present Examiner amendment. 
Examiner's Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark Nikolsky Reg. # 48319.

In the Original Disclosure please amend the Title as follows 
System and method for monitoring variations in a target web page   
	
In the listings of the claims please amend Claims 1,  10, 12, 14, 23, 25   as follows 

target web page 
	a local computer system executing a web browser; 
	a plugin executed by the web browser of the local computer system, the plugin causing the web browser to: 
		display [[a]] the target web page in the web browser[[, and
		allow a user to select one or more elements of the target web page for which the user desires automatic variance detection; and 
	
	a remote computer system in communication with the local computer system, the remote computer system: 
		receiving the one or more elements selected by the user using the plugin[[, 
		processing the target web page to automatically compare, over a period of time, sections of code representations of the target web page and pixel rendering of the one or more elements of the target web page to respective benchmark iterations of the target web page, to identify whether the one or more elements of the target web page have been varied[[, and 
		generating and transmitting a report to the user indicating whether the one 	or more elements of the target web page have been varied[[; 
	
	wherein the plugin displays a graphical representation and [[the code representations of the target web page, such that: (i) variances in the one or more elements of the target web page that are not visible in the code representations of the target web page are visible in the graphical representation of the target web page; and (ii) other variances in the one or more elements of the target2 MEl 34428344v.1Application Serial No. 16/265,248Response to Office Action mailed April 3, 2020web page that are not visible in the graphical representation of the target web page are visible in the code representations of the target web page, and 
	
	wherein the remote computer system determines s relating to the one or more elements of the target web page, the s including are shown to an audience; are correctly rendered by the target web page in accordance with a corporate brand standard; and are incorrectly rendered by the target web page in violation of the corporate brand standard.  

2. (Original) The system of Claim 1, wherein the plugin causes the web browser to generate a first display region displaying the target web page, and a plugin panel below the target web page.  

3. (Original) The system of Claim 2, wherein the first display region allows the user to identify the one or more elements of the target web page by clicking on the one or more elements and defining an inspector element for each of the one or more elements.  

4. (Original) The system of Claim 3, wherein the plugin panel generates a recorder element for each of the inspector elements and displays a list of each recorder element.  

5. (Original) The system of Claim 3, wherein the plugin generates an inspector detail panel which allows the user to define detailed information about each inspector element.  

6. (Original) The system of Claim 4, wherein the plugin transmits information about the inspector elements and the recorder elements to the remote computer system.  

7. (Previously Presented) The system of Claim 6, wherein the remote computer system processes the information about the inspector elements and the recorder elements to control the automatic variance detection for the one or more elements of the target web page.  

8. (Previously Presented) The system of Claim 1, wherein the plugin causes the web browser to: 
	allow the user to select a link on the target web page; 
	display a linked web page corresponding to the link in the web browser; and 
	allow the user to identify one or more further elements of the linked web page for which the user desires additional automatic variance detection.  

	receives the one or more further elements identified by the user using the plugin; 	processes the linked web page to automatically identify whether the one or more further elements of the linked web page have been varied; and 
	indicates whether the one or more elements of the linked web page have been varied in the report.  

10. (Currently Amended) The system of Claim 1, wherein the plugin causes the web browser to: 
	display a benchmark view and a variance output view, wherein the benchmark view displays the target web page at a point in time when the user sets a benchmark, and the variance output view displays the target web page in real-time; and
	indicate on at least one of the benchmark view or the variance output view whether the one or more elements of the target web page have been varied.  

11. (Previously Presented) The system of Claim 10, wherein the benchmark view and the variance output view are each a graphical view of the target web page.  

12. (Currently Amended) The system of Claim 11, wherein in the graphical view, the one or more elements of the target web page being varied comprise: a change in image content, a distorted or blurry image, a change in image location, a change image size, or a changed text.  

13. (Original) The system of Claim 10, wherein the benchmark view and the variance output view are each an HTML code view of the target web page.  







target web page 
	providing a local computer system executing a web browser and a plugin executed by the web browser of the local computer system;5 MEl 34428344v.1Application Serial No. 16/265,248 Response to Office Action mailed April 3, 2020
	displaying [[the target web page in the web browser; 
	allowing a user to select one or more elements of the target web page for which the user desires automatic variance detection; 
	receiving at a remote computer system in communication with the local computer system the one or more elements selected by the user using the plugin; 
	processing the target web page to automatically compare, over a period of time, sections of code representations of the target web page and pixel rendering of the one or more elements of the target web page to respective benchmark iterations of the target web page, to identify whether the one or more elements of the target web page have been varied; and
	generating and transmitting a report to the user indicating whether the one or more elements of the target web page have been varied; 
	displaying a graphical representation and [[the code representations of the target web page, such that: (i) variances in the one or more elements of the target web page that are not visible in the code representations of the target web page are visible in the graphical representation of the target web page; and (ii) other variances in the one or more elements of the target web page that are not visible in the graphical representation of the target web page are visible in the code representations of the target web page; and
	determining s relating to the one or more elements of the target web page, the s including are shown to an audience; are correctly rendered by the target web page in accordance with a corporate brand standard; and are incorrectly rendered by the target web page in violation of the corporate brand standard.  



16. (Original) The method of Claim 15, wherein the first display region allows the user to identify the one or more elements of the target web page by clicking on the one or more elements and defining an inspector element for each of the one or more elements.  

17. (Original) The method of Claim 16, further comprising generating a recorder element for each of the inspector elements and displaying a list of each recorder element.  

18. (Original) The method of Claim 17, further comprising generating an inspector detail panel which allows the user to define detailed information about each inspector element.  

19. (Original) The method of Claim 17, further comprising transmitting information about the inspector elements and the recorder elements to the remote computer system.  

20. (Previously Presented) The method of Claim 19, further comprising processing at the remote computer system the information about the inspector elements and the recorder elements to control the automatic variance detection for the one or more elements of the target web page.  

21. (Previously Presented) The method of Claim 14, further comprising: 
	allowing the user to select a link on the target web page; 
	displaying a linked web page corresponding to the link in the web browser; and 	allowing the user to identify one or more further elements of the linked web page for which the user desires additional automatic variance detection.  

22. (Previously Presented) The method of Claim 21, further comprising: 
	receiving the one or more further elements identified by the user using the plugin; 	processing the linked web page to automatically identify whether the one or more further elements of the linked web page have been varied; and 
	indicating whether the one or more elements of the linked web page have been varied in the report.  

23. (Currently Amended) The method of Claim 14, further comprising:
	displaying a benchmark view and a variance output view, wherein the benchmark view displays the target web page at a point in time when the user sets a benchmark, and the variance output view displays the target web page in real-time; and
	indicating on at least one of the benchmark view or the variance output view whether the one or more elements of the target web page have been varied.  

24. (Previously Presented) The method of Claim 23, wherein the benchmark view and the variance output view are each a graphical view of the target web page.  

25. (Currently Amended) The method of Claim 24, wherein in the graphical view, the one or more elements of the target web page being varied comprise: a change in image content, a distorted or blurry image, a change in image location, a change image size, or a changed text.  

26. (Original) The method of Claim 23, wherein the benchmark view and the variance output view are each an HTML code view of the target web page.


---------------------------------------------------------------------------------------------------------------------












Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-26 are subject matter eligible and also overcome the prior art.
I. Reasons for subject matter eligibility
	Examiner reincorporates his subject matter eligibility rationale(s) at Non-Final Act 09/26/2019 p.4-p.5 with emphasis on MPEP 2106.05(a),(d) and MPEP 2106.05(e). Here, the Examiner amendment further corroborates the technological improvement and/or unconventionality by clarifying how the “processing target web page” is achieved “automatically”, namely by “compar[ing], over a period of time, sections of code representations of the target web page and pixel rendering of the one or more elements of the target web page to respective benchmark iterations of the target web page, to identify whether the one or more elements of the target web page have been varied”  with “the remote computer system determin[ing] analytics relating to the one or more elements of the target web page, the analytics including a first number of times the one or more elements of the target web page is shown to an audience; a second number of times the one or more elements is correctly rendered by the target web page in accordance with a corporate brand standard; and a third number of times the one or more elements is incorrectly rendered by the target web page in violation of the corporate brand standard”.
II. Reasons for overcoming the prior art
Examiner submits that the closest prior art was made on record and explained with the Final Act 04/03/2020. Such prior art is represented by the following five references: 
	* Krishnamurthy et al, US 7698442 B1
	* Botta et al, US 20140359411 A1 
	* Manuel-Devadoss et al, US 20140189435 A1 
	* Livne et al, US 20130173351 A1 
	* Nandakumar; Gopal US 20130104197 A1 
	Such references teach either alone or in combinations some implementations of automatically monitoring variations in a digital asset. However the primary reason for allowance as articulated by the Examiner is that the above prior art does not teach or suggest, either alone or together, with adequate rationales, the following combination recitation in independent Claim 1 and similar recitation in independent Claim 14. 
processing the target web page to automatically compare, over a period of time, sections of code representations of the target web page and pixel rendering of the one or more elements of the target web page to respective benchmark iterations of the target web page, to identify whether the one or more elements of the target web page have been varied”, “wherein the plugin displays a graphical representation and the code representations of the target web page, such that: (i) variances in the one or more elements of the target web page that are not visible in the code representations of the target web page are visible in the graphical representation of the target web page; and (ii) other variances in the one or more elements of the target2 MEl 34428344v.1Application Serial No. 16/265,248Response to Office Action mailed April 3, 2020web page that are not visible in the graphical representation of the target web page are visible in the code representations of the target web page, and wherein the remote computer system determines analytics relating to the one or more elements of the target web page, the analytics including a first number of times the one or more elements of the target web page is shown to an audience; a second number of times the one or more elements is correctly rendered by the target web page in accordance with a corporate brand standard; and a third number of times the one or more elements is incorrectly rendered by the target web page in violation of the corporate brand standard” (bolded emphasis added).  

Dependent 2-13 overcome the prior art by dependency to parent Claim 1.
Dependent Claims 15-26 overcome the prior art by dependency to parent Claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396.



866.217.9197 (toll-free).
Any response to this action should be mailed to:

United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	December 30th, 2020